Citation Nr: 9910756	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  97-06 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to 
December 1992.  This appeal arises from a May 1996 rating 
decision of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (RO).

The issue of entitlement to service connection for post 
traumatic stress disorder will be discussed in the remand 
portion of this decision.


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's claim for service 
connection for a right shoulder disability.

2.  The right shoulder injury complained of by the veteran is 
related to an incident which occurred in April 1992, when the 
veteran was 19 years of age, and was proximately and 
immediately due to her drinking of alcohol as a minor.

3.  The veteran's right shoulder disability is the result of 
willful misconduct.


CONCLUSION OF LAW

The veteran's right shoulder disability was incurred as the 
result of her own willful misconduct.  38 U.S.C.A. §§ 
101(24), 105(a), 1110, 1131 (West 1991); 38 C.F.R. §§ 3.1(m), 
3.301 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991). That is, the Board finds 
that the veteran has presented a claims which is plausible.  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 
1991).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty. 38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1998). 

On April 3, 1992, the veteran, who was then 19 years old, 
became intoxicated in a bar in Panama City, Florida.  The 
legal drinking age in Florida was 21 years.  The veteran has 
testified that she intended to get drunk that night in order 
to forget the rape which she alleged occurred the prior week.  
She further testified that while intoxicated she fell in the 
bathroom of the bar and injured her head and right shoulder.  
The veteran was subsequently taken to a hospital for 
observation, where she was noted to have a blood alcohol 
level of .0997%.  

A VA general medical examination in April 1993 noted 
recurrent right shoulder spasms and pain with history of 
contusion injury.  The veteran reported a history of injuring 
the right shoulder in the April 1992 fall.

The RO, in a September 1997 administrative decision, 
determined that the veteran's right shoulder injury was not 
incurred in the line of duty and was a result of the 
veteran's own willful misconduct.

The provisions of 38 U.S.C.A. § 105(a) (West 1991) state that 
an injury incurred during active military service "will be 
deemed to have been incurred in line of duty" unless such 
injury "was a result of the person's own willful misconduct 
or abuse of alcohol and drugs."

"In line of duty" means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct.  Further, a service 
department finding that injury, disease or death occurred in 
line of duty will be binding on the VA unless it is patently 
inconsistent with the requirements of laws administered by 
VA.  38 C.F.R. § 3.1(m) (1998).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury.  38 C.F.R. § 3.1(n) (1998).  The 
simple drinking of alcoholic beverage is not of itself 
willful misconduct.  If, in the drinking of a beverage to 
enjoy its intoxicating effects, intoxication results 
proximately and immediately in disability the disability will 
be considered the result of the person's willful misconduct.  
38 C.F.R. § 3.301(c)(2) (1998).

In light of the evidence of record, including the veteran's 
own testimony, the Board finds that the veteran's fall in the 
bathroom of the bar in April 1992 was proximately and 
immediately due to her drinking of alcohol while under age.  
Therefore, the Board also finds that the veteran's right 
shoulder injury was the result of her own willful misconduct.  
Thus, service connection for residuals of the right shoulder 
injury so incurred may not be granted.  As the weight of the 
evidence for and against the claim is not in relative 
equipoise, the reasonable doubt rule does not apply.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).




ORDER

Service connection for a right shoulder disability is denied.


REMAND

The veteran has been treated with individual and group 
counseling on a weekly basis at the Pensacola Vet Center 
since early 1995.  Her counselor reported that the veteran 
experiences nightmares, insomnia, depression, anxiety 
attacks, isolation, and inability to maintain a personal 
relationship due to the trauma of sexual assaults during 
service.  The complete Vet Center records are not in the 
claims folder and should be obtained.  

The VA psychiatric examination in April 1993 found some post-
traumatic stress disorder symptoms, but diagnosed adjustment 
reaction with mixed anxiety and depressive symptoms.  The 
examiner stated that it was impossible to validate that a 
rape occurred.  The Board notes that the examination was not 
conducted in accordance with DSM IV.  

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat, or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1998).

In this case, there is no contention that the veteran served 
in combat.  Her claimed stressor involves an alleged rape 
during March 1992.  The veteran has testified that following 
her return from the beach where the rape occurred, the 
veteran's roommate and another friend noticed her bruised face 
and asked her if she was all right.  The veteran stated that 
she then told them what had happened.  She also contends that 
she informed family members about the incident shortly after 
it occurred.  The record contains a written statement dated in 
May 1995 from the veteran's aunt, in which she states that the 
veteran informed her of a "traumatic incident" that occurred 
at Mexico Beach in April 1992.  The veteran's aunt did not 
specify the nature of the incident or exactly when the veteran 
told her of it.  

Verification of the veteran's alleged inservice stressor is 
critical to her claim for service connection, in order to 
provide credible supporting evidence that the claimed stressor 
actually occurred.  38 C.F.R. § 3.304(f) (1998).  The RO 
should contact the veteran and request that she provide the 
names and addresses of the roommate and neighbor that she 
spoke to about the alleged rape the day following the alleged 
incident in March 1992.  They should be contacted and asked to 
provide statement regarding their recollection of the 
veteran's claim and her demeanor at the time.  The veteran's 
aunt should also be contacted and requested to provide more 
specific information as to the nature of the "traumatic 
incident" that the veteran told her, and the approximate date 
that the veteran first informed her of that incident.  

The background history which would be provided by verification 
of the inservice stressors alleged by the veteran is 
particular importance to a psychiatrist examining her for 
post-traumatic stress disorder.  The United States Court of 
Veterans Appeals (Court) has held that, when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Halstead v. Derwinski, 3 Vet. App. 213 (1992).  

If, after obtaining the evidence referred to above, the RO 
determines that there is an indication that the claimed event 
happened, then the veteran should be scheduled for an 
examination by a panel of two VA psychiatrists.  The 
psychiatrists must review the records and the stressor 
accepted by the RO, and provide a diagnosis of the veteran's 
current psychiatric pathology.

On the other hand, if the adjudicators determine that the 
existence of an alleged stressor or stressors in service is 
not established by the record, a medical examination to 
determine whether post-traumatic stress disorder due to 
service is present would be pointless.  Likewise, if the 
examiner renders a diagnosis of post-traumatic stress 
disorder that is not clearly based upon stressors in service 
whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The RO should again attempt to obtain 
and associate with the claims folder the 
veteran's service medical and service 
personnel records.  If such records are 
not available, the RO should certify the 
reason why.

2.  The complete records of the veteran's 
outpatient treatment at the Vet Center in 
Pensacola, Florida, since early 1995 
should be obtained and associated with the 
claims folder.

3.  The RO should contact the veteran and 
request that she provide the names and 
addresses of the roommate and neighbor 
that she spoke to about the alleged rape 
the day following the alleged incident in 
March 1992.  They should be contacted and 
asked to provide statement regarding 
their recollection of the veteran's claim 
and her demeanor at the time.  The 
veteran's aunt should also be contacted 
and requested to provide more specific 
information as to the nature of the 
"traumatic incident" that the veteran 
told her, and the approximate date that 
the veteran first informed her of that 
incident.  All statements should be 
associated with the claims folder.

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  If the RO determines that the 
record establishes the existence of a 
stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

5.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should arrange for the veteran to be 
examined by a Board of two psychiatrists 
to determine the nature of any 
psychiatric disorder.  The RO must 
specify, for the examiner, the stressor 
or stressors that the RO has determined 
are established by the record.  The 
examiners must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  Each psychiatrist should 
conduct a separate examination with 
consideration of the criteria for post-
traumatic stress disorder.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If the examiners 
determine that the veteran has any 
psychiatric disorder in addition to post-
traumatic stress disorder, the examiners 
should determine the relationship of any 
such disorders among themselves 
(including etiological origin and 
secondary causation) and specify which 
symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of post-traumatic stress 
disorder is appropriate, the examiners 
should specify whether each alleged 
stressor found to be established for the 
record by the RO was sufficient to 
produce post-traumatic stress disorder; 
whether the remaining diagnostic criteria 
to support the diagnosis of post-
traumatic stress disorder have been 
satisfied; and, whether there is a link 
between the current symptomatology and 
one or more of the inservice stressors 
found to be established for the record by 
the RO and found to be sufficient to 
produce post-traumatic stress disorder by 
the examiners.

If there are different psychiatric 
disorders other than post-traumatic 
stress disorder, the examiners should 
reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorders.  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
so be specified.  If an acquired 
psychiatric disorder other than post-
traumatic stress disorder is diagnosed, 
the examiners should provide an opinion 
as to the likely onset of such 
disorder(s).

The report of the examination should 
include a complete rationale for all 
opinions expressed.  All necessary 
studies or tests including psychological 
testing and evaluation, such as the 
Minnesota Multiphasic Personality 
Inventory and the Mississippi Scale for 
Combat-Related PTS, are to be 
accomplished.  The examiners should 
assign a numerical code under the Global 
Assessment of Functioning Scale (GAF).  
The diagnosis should be in accordance 
with the fourth edition of American 
Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-
IV).  The entire claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiners prior to 
the examination.  

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may now 
be granted.  If the outcome is not favorable to the veteran, 
she and her representative should be provided with an 
appropriate supplemental statement of the case and given a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

